Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a reply to the application filed on 4/6/2020, in which, claims 1-20 are pending. Claims 1, 13, and 20 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 4/6/2020 are accepted.

Specification
The disclosure filed on 4/6/2020 is accepted.

Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of US 10318761 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations recited in the independent claims 1 and 14 of the present application and are broader than limitations recited in independent claims 1 and 8 of US 10318761 B2.      
Claims 2-13 and 5-20 of the present application are not patentably distinct from respective claims 1-20 of US 10318761 B2 because the claims recite substantially the same features.
Claims 1, 13, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 14 of US 10614246 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations recited in the independent claims 1 and 14 of the present application and are broader than limitations recited in independent claims 1 and 8 of US 10614246 B2.      
Claims 2-13 and 5-20 of the present application are not patentably distinct from respective claims 1-20 of US 10614246 B2 because the claims recite substantially the same features.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim recites the limitation “analyzing the timing” and "the plurality of processed data subject access requests".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 and dependent claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims recite the limitation "the plurality of processed data subject access requests".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 8 recites the limitation "the plurality of processed data subject access requests".  There is insufficient antecedent basis for this limitation in the claim. The terms “substantially automatic”, “at least a partial manual processing” in the claim are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term “at least a partial manual processing” in the claim is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term "deleting at least substantially all of the personal data" in the claim is relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130091106 A1 (hereinafter ‘Dubbels’) in view of US 20070041532 A1 (hereinafter ‘Salonen’) in view of US 7613700 B1 (hereinafter ‘Lobo’).

As regards claim 1, Dubbels (US 20130091106 A1) discloses: A non-transitory computer-readable medium storing computer-executable instructions for: receiving, by at least one computer processor, a data subject access request from a data subject access requestor; (Dubbels: ¶35, i.e., receiving request for data)
However, Dubbels does not but in analogous art, Salonen (US 20070041532 A1) teaches: automatically determining, by at least one computer processor, a type of the data subject access request, the determined type of data subject access request being selected from a group consisting of: (Slonen: Figs 6-9, ¶150-¶159, i.e., the smart gadget (i.e., automatically) in the system determines the type of request)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dubbels to include automatically determining a type of access request as taught by Salonen with the motivation to identify different types of requests invoked for different types of services (Salonen: ¶150) 
However, Dubbels et al combination do not but in analogous art, Lobo teaches: (1) a request to delete personal data of the requestor that is being stored by a particular organization; (2) a request to provide, to the requestor, personal data of the requestor that is being stored by the particular organization; (3) a request to update personal data of the requestor that is being stored by the particular organization; and (4) a request to opt out of having the particular organization use the requestor's personal information in one or more particular ways; (Lobo: col 7:50 to col 10:23, Fig. 10, col 9, i.e., that is requests to view, discard (i.e., deleting), remove, manage, store, export datasets by particular user/organization of their datasets) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dubbels et al to include performing well-known and commonly used data management operations such as view, discard, remove, manage, store, export datasets by particular user/organization of their datasets as taught by Lobo with the motivation to allow control over dataset by the dataset owner (Lobo: Abstract)
Dubbels et al combination further discloses: determining, by at least one processor, based at least partially on the determined type of data subject access request, a workflow that is to be used to process the request; and (DUBBELS: ¶41, i.e., selecting the workflow based on the type of the request)
after determining the workflow, facilitating, by at least one processor, the processing of the request via the workflow; (DUBBELS: ¶35-¶37, i.e., processing the request via workflow) 
receiving an audit request, to audit compliance, by at least one particular group within the particular organization with one or more data subject access request requirements; (DUBBELS: Fig. 1-2, ¶51-¶68)
performing an audit according to the audit request; (DUBBELS: Fig. 1-2, ¶51-¶68, i.e., generating the audit record i.e., report)
generating a report of one or more results of the audit; and (DUBBELS: Fig. 1-2, ¶51-¶68, i.e., generating the audit record i.e., report)
providing the report to a privacy officer associated with the particular organization. (DUBBELS: Fig. 1-2, ¶51-¶68, ¶114, i.e., generating the audit record and providing the record in a notification to a designated individual)

As regards claim 13, Dubbels (US 20130091106 A1) discloses:  A privacy management computer system for auditing one or more responses to one or more data subject access requests received by a particular entity, the system comprising: one or more computer processors; and computer memory operatively coupled to the one or more processors, wherein the one or more computer processors are adapted for (DUBBELS: Abstract, ¶6): receiving a plurality of data subject access requests…on respective computing devices from a plurality of data subject access requestors; (Dubbels: ¶35, i.e., receiving request for data)
However, Dubbels does not but in analogous art, Lobo teaches: via a plurality of webforms (Lobo: Fig. 3, col 3:50 to col 4:50, i.e., webforsm for users to enter requests/information) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dubbels et al to include performing well-known and commonly used data management operations such as view, discard, remove, manage, store, export datasets by particular user/organization of their datasets as taught by Lobo with the motivation to allow control over dataset by the dataset owner (Lobo: Abstract)
However, Dubbels et al does not but in analogous art, Salonen (US 20070041532 A1) teaches: automatically determining a type of each data subject access request; (Slonen: Figs 6-9, ¶150-¶159, i.e., the smart gadget (i.e., automatically) in the system determines the type of request)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dubbels to include automatically determining a type of access request as taught by Salonen with the motivation to identify different types of requests invoked for different types of services (Salonen: ¶150)
Dubbels et al combination further discloses: determining, based at least partially on the determined type of each data subject access request, a workflow that is to be used to process each request; (DUBBELS: ¶41, i.e., selecting the workflow based on the type of the request) 
facilitating the processing of each of the plurality of data subject access requests via the workflow; (DUBBELS: ¶35-¶37, i.e., processing the request via workflow)  
receiving an audit request to audit compliance, by the particular entity with one or more data subject access request requirements, (DUBBELS: Fig. 1-2, ¶51-¶68)
the one or more data subject access request requirements selected from a group consisting of (1) one or more deadlines for responding to the plurality of data subject access requests; (2) one or more reporting requirement relating to the plurality of data subject access requests; (3) one or more sufficiency requirement related to each response to the plurality of data subject access requests; (4) one or more legal or industry regulation related to the plurality of data subject access requests; and (5) one or more regulations related to an availability of one or more extensions for responding to the plurality of data subject access requests; (Dubbels: Fig. 2, ¶51-¶68, ¶79-¶84)
performing an audit according to the audit request; (Dubbels: Fig. 2, ¶51-¶68, ¶79-¶84) 
generating a report of one or more results of the audit; and (DUBBELS: Fig. 1-2, ¶51-¶68, ¶114, i.e., generating the audit record and providing the record in a notification to a designated individual)
providing the report to a privacy officer associated with the particular entity. (DUBBELS: Fig. 1-2, ¶51-¶68, ¶114, i.e., generating the audit record and providing the record in a notification to a designated individual)

Claim 20 recites substantially the same subject matter as recited in claims 1 and 13, and is rejected based on the rationale in the rejections.

As regards claim 2, Dubbels et al combination discloses the non-transitory computer-readable medium of Claim 1, wherein the workflow is a workflow for validating the identity of an individual. (Salonen: ¶43-¶46, i.e., authentication and authorization of the individual accessing request)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dubbels to include automatically determining a type of access request as taught by Salonen with the motivation to identify different types of requests invoked for different types of services (Salonen: ¶150)

As regards claim 3, Dubbels et al combination discloses the non-transitory computer-readable medium of Claim 2, wherein the audit request comprises one or more request parameters and wherein the non-transitory computer-readable medium further stores computer-executable instructions for performing the audit based on the one or more request parameters. (Dubbels: Fig. 2, ¶51-¶68, ¶79-¶84)

As regards claim 4, Dubbels et al combination discloses the non-transitory computer-readable medium of Claim 3, wherein the one or more request parameters comprise one or more parameters related to logging or tracking one or more data subject access requests or one or more parameters related to one or more complaints from one or more particular customer advocacy groups or individuals. (DUBBELS: Fig. 1-2, ¶51-¶68)

As regards claim 14, Dubbels et al combination discloses the privacy management computer system of Claim 13, wherein the determined type of data subject access request comprises a request to delete personal data of the requestor that is being stored by the particular organization. (Lobo: col 7:50 to col 10:23, Fig. 10, col 9, i.e., that is requests to view, discard (i.e., deleting), remove, manage, store, export datasets by particular user/organization of their datasets) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dubbels et al to include performing well-known and commonly used data management operations such as view, discard/delete, remove, manage, store, export datasets by particular user/organization of their datasets as taught by Lobo with the motivation to allow control over dataset by the dataset owner (Lobo: Abstract)

As regards claim 15, Dubbels et al combination discloses the privacy management computer system of Claim 14, wherein performing the audit comprises determining whether the personal data of the requestor that is being stored by the particular organization has been deleted. (Lobo: col 7:50 to col 10:23, Fig. 10, col 9, i.e., that is requests to view, discard (i.e., deleting), remove, manage, store, export datasets by particular user/organization of their datasets) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dubbels et al to include performing well-known and commonly used data management operations such as view, discard/delete, remove, manage, store, export datasets by particular user/organization of their datasets as taught by Lobo with the motivation to allow control over dataset by the dataset owner (Lobo: Abstract)

As regards claim 16, Dubbels et al combination discloses the privacy management computer system of Claim 13, wherein the determined type of data subject access request comprises a request to provide, to the requestor, personal data of the requestor that is being stored by the particular organization. (Lobo: col 7:50 to col 10:23, Fig. 10, col 9, i.e., that is requests to view, discard (i.e., deleting), remove, manage, store, export datasets by particular user/organization of their datasets) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dubbels et al to include performing well-known and commonly used data management operations such as view, discard/delete, remove, manage, store, export datasets by particular user/organization of their datasets as taught by Lobo with the motivation to allow control over dataset by the dataset owner (Lobo: Abstract)

As regards claim 17, Dubbels et al combination discloses the privacy management computer system of Claim 16, wherein performing the audit comprises automatically determining whether the system has provided the personal data of the requestor that is being stored by the particular organization. (DUBBELS: Fig. 1-2, 4, 7, ¶51-¶68, ¶91-¶92, ¶114)

As regards claim 18, Dubbels et al combination discloses the privacy management computer system of Claim 13, wherein: the audit request comprises one or more request parameters, the one or more request parameters comprise one or more parameters related to a particular group of data subjects; and performing the audit comprises: analyzing the plurality of data subject access requestors to identify one or more members of the particular group of data subjects; (Lobo: col 2:8-67 and col 7:15 to col. 7:53, i.e., access to datasets is based on group membership or single member access, wherein the access to the dataset is logged i.e., audited for review by the dataset owner) identifying particular associated data subject access requests of the plurality of data subject access requests that are associated with the one or more members of the particular group of data subjects; and (Lobo: col 2:8-67 and col 7:15 to col. 7:53, i.e., access to datasets is based on group membership or single member access, wherein the access to the dataset is logged i.e., audited for review by the dataset owner) analyzing the particular associated data subject access request to determine a compliance level with the one or more data subject access request requirements. (Dubbels: ¶40-¶41)

As regards claim 19, Dubbels et al combination discloses the privacy management computer system of Claim 13, wherein performing the audit comprises: analyzing the plurality of data subject access requestors to identify a particular group associated with at least a particular number of the plurality of data subject access requestors; (Lobo: col 2:8-67 and col 7:15 to col. 7:53, i.e., access to datasets is based on group membership or single member access, wherein the access to the dataset is logged i.e., audited for review by the dataset owner) and generating the report to include the identified particular group. (Lobo: col 2:8-67 and col 7:15 to col. 7:53, i.e., access to datasets is based on group membdership or single member access, wherein the access to the dataset is logged i.e., audited for review by the dataset owner)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dubbels et al to include performing well-known and commonly used data management operations such as view, discard/delete, remove, manage, store, export datasets by particular user/organization of their datasets as taught by Lobo with the motivation to allow control over dataset by the dataset owner (Lobo: Abstract)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubbels in view of Salonen in view of Lobo in view of US 20030229581 A1 (hereinafter ‘Green’).

As regards claim 8, Dubbels et al combination discloses the non-transitory computer-readable medium of Claim 1. However Dubbels et al do not but in analogous art, Green (US 20030229581 A1) teaches: wherein performing the audit comprises determining, for each of the plurality of processed data subject access requests, whether the processing was substantially automatic or required at least a partial manual processing. (Green: ¶21, i.e., the performing the audit on the request automatically and manually)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dubbels et al to include manual and automated processing of requests and auditing the requests as taught by Green with the motivation to provide a system for performing compliance of requests (Green: Abstract).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubbels in view of Salonen in view of Lobo in view of US 20030131093 A1 (hereinafter ‘Achen’).

As regards claim 9, Dubbels et al combination discloses the non-transitory computer-readable medium of Claim 1, further storing computer-executable instructions for: receiving a complaint from the data subject access requestor regarding the processing of the data subject access request; and (Dubbels: ¶35, i.e., receiving request for data)
in response to receiving the complaint,…the report of one or more results of the audit. (DUBBELS: Fig. 1-2, ¶6, ¶18, ¶35-¶36, ¶51-¶68, i.e., performing audit based on query parameter/type i.e., request)
However, Dubbels et al do not but in analogous art, Aschen (US 20030131093 A1) teaches modifying audit log in response user access requests, queries, and so forth (Aschen: ¶3, ¶44-¶47), thus teaching  “modifying” the audit report as recited in the claim.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dubbels et al to include modifying audit log in response to requests as taught by Aschen with the motivation to gather usage statistics in a distributed information processing environment (Aschen: Abstarct) 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubbels in view of Salonen in view of Lobo in view of US 20020062453 A1 (hereinafter ‘Koga’).

As regards claim 10, Dubbels et al combination discloses the non-transitory computer-readable medium of Claim 1, wherein the workflow is a workflow that specifies, based at least partially on the determined type of data subject access request, that the workflow will facilitate …of the data subject access request. (Salonen: ¶43-¶46, i.e., authentication and authorization of the individual accessing request)
However, Dubbels et al do not but in analogous art, Koga (US 20020062453 A1) teaches: at least a partial manual processing (Koga: ¶220, i.e., manual authentication.  Note per Applicant’s disclosure (¶26 and claim 2) workflow is authentication processing)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dubbels et al to include manual authentication as taught by Koga with the motivation to perform user authentication (Koga: Abstract)

As regards claim 11, Dubbels et al combination discloses the non-transitory computer-readable medium of Claim 10, wherein the workflow is a computer-implemented workflow for automatically deleting at least substantially all of the personal data for the requestor on one or more computer systems of the particular organization. (Lobo: col 7:50 to col 10:23, Fig. 10, col 9, i.e., that is requests to view, discard (i.e., deleting), remove, manage, store, export datasets by particular user/organization of their datasets) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dubbels et al to include performing well-known and commonly used data management operations such as view, discard/delete, remove, manage, store, export datasets by particular user/organization of their datasets as taught by Lobo with the motivation to allow control over dataset by the dataset owner (Lobo: Abstract)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubbels in view of Salonen in view of Lobo in view of US 20030115142 A1 (hereinafter ‘Brickell’).

As regards claim 12, Dubbels et al combination discloses the non-transitory computer-readable medium of Claim 11. However Dubbels et al do not but in analogous art, Brickell (US 20030115142 A1) teaches: wherein performing the audit comprises scanning the one or more computer systems of the particular organization using one or more intelligent identity scanning means to identify at least one piece of personal data associated with the requestor that is stored on the one or more computer systems of the particular organization. (Brickell: ¶41, ¶56, i.e., using biometric authentication to perform user authentication against stored data wherein auditing is provided for every authentication. Note: Per Applicant’s disclosure (¶21, ¶34) intelligent identity scanning is performing user authentication using biometrics data)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dubbels et al to include biometric authentication of a user using stored data and auditing the authentication attempt as taught by Brickell with the motivation to perform user authentication (Brickell: Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432